Case 2:19-cv-09991-ODW-SK Document 50 Filed 05/15/20 Page 1 of 2 Page ID #:1108



                                                  NOTE: CHANGES HAVE BEEN
    1                                             MADE TO THIS DOCUMENT
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    COLUMBIA SUSSEX                           Case No. 2:19-cv-09991 ODW (SKx)
        MANAGEMENT, LLC,
  12    and                                       ORDER GRANTING
        CW HOTEL LIMITED                          PLAINTIFFS COLUMBIA
  13    PARTNERSHIP,                              SUSSEX MANAGEMENT, LLC
        individually and on behalf of all other   AND CW HOTEL LIMITED
  14    hotel owners and managers operating       PARTNERSHIP’S MOTION FOR
        hotels in Santa Monica, California,       LEAVE TO FILE SURREPLY IN
  15                                              OPPOSITION TO
                                  Plaintiffs,     DEFENDANT’S MOTION TO
  16                                              DISMISS THE SECOND
              vs.                                 AMENDED CLASS ACTION
  17                                              COMPLAINT [49]
        CITY OF SANTA MONICA,
  18
                                  Defendant.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
            ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO FILE SURREPLY IN OPPOSITION TO
             DEFENDANT’S MOTION TO DISMISS THE SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-09991-ODW-SK Document 50 Filed 05/15/20 Page 2 of 2 Page ID #:1109




    1         Upon consideration of Plaintiffs’ Motion for Leave to File Surreply in
    2   Opposition to Defendant’s Motion to Dismiss the Second Amended Class Action
    3   Complaint, and for good cause shown, it is hereby ORDERED that the motion is
    4   GRANTED and that the surreply attached as Exhibit A to the motion be accepted by
    5   the Court for filing. The Clerk’s office is directed to file Plaintiffs’ Surreply, attached
    6   as Exhibit A to Plaintiffs’ motion (ECF No. 49-2), as of the date of this Order.
    7
    8         IT IS SO ORDERED.
    9
        DATED: May 15, 2020                      ________________________________
  10
                                                 Hon. Otis D. Wright II
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
             ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO FILE SURREPLY IN OPPOSITION TO
              DEFENDANT’S MOTION TO DISMISS THE SECOND AMENDED CLASS ACTION COMPLAINT
